         

Exhibit 10.4
(WESCO LOGO) [l40312l4031200.gif]
FORM OF
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (the “Agreement”) dated
                    , which relates to the Notice of Grant of Restricted Stock
Unit Award (the “Notice”) attached hereto, is by and between WESCO
International, Inc. (the “Company”), and the person identified in the Notice
(the “Participant”).
The Board has authorized and approved the 1999 Long-Term Incentive Plan (the
“Plan”), which has been approved by the Company’s stockholders. The Committee
has approved an award to the Participant of a number of shares of the Company’s
Restricted Stock Units, conditioned upon the Participant’s acceptance of the
provisions set forth in the Notice and this Agreement within 60 days after the
Notice and this Agreement are presented to the Participant for review. For
purposes of the Notice and this Agreement, any reference to the Company shall
include a reference to any Subsidiary.
1. Grant of Restricted Stock Units.
          (a) As of the Date of Grant set forth in the Notice, the Company
grants to the Participant the number of Restricted Stock Units set forth in the
Notice of Grant (the “RSUs”), which represent shares of the Company’s Common
Stock. The RSUs are subject to the restrictions set forth in this Agreement and
the Plan.
          (b) The RSUs granted under this Agreement shall be reflected in a
bookkeeping account maintained by the Company during the Restricted Period. If
and when the restrictions set forth in Section 2 expire in accordance with the
terms of this Agreement, and upon the satisfaction of all other applicable
conditions as to the RSUs, such RSUs (and any related Dividend Units described
in Section 1(c) below) not forfeited pursuant to Section 4 hereof shall be
settled in shares of Common Stock as provided in Section 1(e) of this Agreement
and otherwise in accordance with the Plan.
          (c) With respect to each RSU, whether or not vested, that has not been
forfeited (but only to the extent such award of RSUs has not been settled for
Common Stock), the Company shall, with respect to any cash dividends paid on the
Common Stock, accrue and credit to the Participant’s bookkeeping account a
number of RSUs having a Fair Market Value as of the date such dividend is paid
equal to the cash dividends that would have been paid with respect to such RSU
if it were an outstanding share of Common Stock (the “Dividend Units”). These
Dividend Units thereafter shall (i) be treated as RSUs for purposes of future
dividend accruals pursuant to this Section 1(c); and (ii) vest in such amounts
(rounded to the nearest whole RSU) at the same time as the RSUs with respect to
which such Dividend Units were received. Any dividends or distributions on
Common Stock paid other than in cash shall accrue in the Participant’s
bookkeeping account and shall vest at the same time as the RSUs in respect of
which they are made (in each case in the same form,

Page 1 of 5



--------------------------------------------------------------------------------



 



based on the same record date and at the same time, as such dividend or other
distribution is paid on such Common Stock).
          (d) The Company’s obligations under this Agreement (with respect to
both the RSUs and the Dividend Units, if any) shall be unfunded and unsecured,
and no special or separate fund shall be established and no other segregation of
assets shall be made. The rights of Participant under this Agreement shall be no
greater than those of a general unsecured creditor of the Company. In addition,
the RSUs shall be subject to such restrictions as the Company may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which Common Stock is then listed,
any Company policy and any applicable federal or state securities law.
          (e) Except as otherwise provided in this Agreement, settlement of the
RSUs in accordance with the provisions of this Section 1(e) shall be delivered
as soon as practicable after the end of the Restricted Period, and upon the
satisfaction of all other applicable conditions as to the RSUs (including the
payment by the Participant of all applicable withholding taxes). The RSUs so
payable to the Participant shall be paid solely in shares of Common Stock.
2. Restrictions.
          (a) The Participant shall have no rights as a stockholder of the
Company by virtue of any RSU unless and until such RSU vests and resulting
shares of Common Stock are issued to the Participant.
          (b) None of the RSUs may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the Restricted Period, except as may
be permitted by the Plan or as otherwise permitted by the Committee in its sole
discretion or pursuant to rules adopted by the Committee in accordance with the
Plan.
          (c) Any attempt to dispose of the RSUs or any interest in the RSUs in
a manner contrary to the restrictions set forth in this Agreement shall be void
and of no effect.
3. Restricted Period and Vesting. The “Restricted Period” is the period
beginning on the Grant Date and ending on the earliest to occur of: (i) the date
the RSUs, or such applicable portion of the RSUs, are deemed vested under the
schedule set forth in the Notice; (ii) the termination of the Participant’s
service on the Company’s Board of Directors as a result of the scheduled
expiration of the Participant’s term as a member of the Board of Directors;
(iii) the Participant’s death; or (iv) the Permanent Disability (as defined in
Section 7) of the Participant. Subject to the provisions contained in Section 4,
5 and 6, the RSUs shall be deemed vested and no longer subject to forfeiture
under Section 4 upon expiration of the Restricted Period, and the satisfaction
of all other applicable conditions as to the RSUs (including the payment by the
Participant of all applicable withholding taxes).

Page 2 of 5



--------------------------------------------------------------------------------



 



4. Forfeiture. Subject to Section 6 hereof, if during the Restricted Period
(i) the Participant’s board service is terminated other than as a result of the
scheduled expiration of the Participant’s term as a member of the Board of
Directors of the Company or other than by reason of the Participant’s death or
Permanent Disability, (ii) there occurs a material breach of the Notice or this
Agreement by the Participant, or (iii) the Participant fails to meet the tax
withholding obligations described in Section 5(b) hereof, all rights of the
Participant to the RSUs that have not vested in accordance with Section 3 as of
the date of such termination shall terminate immediately and be forfeited in
their entirety.
5. Withholding.
          (a) The Committee shall determine the amount of any withholding or
other tax required by law to be withheld or paid by the Company with respect to
any income recognized by the Participant with respect to the RSUs.
          (b) The Participant shall be required to meet any applicable tax
withholding obligation in accordance with the provisions of the Plan.
          (c) Subject to any rules prescribed by the Committee, the Participant
shall have the right to elect to meet any withholding requirement (i) by having
withheld from this Award at the appropriate time that number of whole shares of
Common Stock whose Fair Market Value is equal to the amount of any taxes
required to be withheld with respect to such Award, (ii) by direct payment to
the Company in cash of the amount of any taxes required to be withheld with
respect to such Award or (iii) by a combination of shares and cash.
6. Committee’s Discretion. Notwithstanding any provision of this Agreement to
the contrary, the Committee shall have discretion under Section 7.03 of the Plan
to waive any forfeiture of the RSUs as set forth in Section 4 hereof, the
Restricted Period and any other conditions set forth in this Agreement.
7. Defined Terms. Capitalized terms used but not defined in the Notice and
Agreement shall have the meanings set forth in the Plan. For purposes of the
Notice and Agreement, “Permanent Disability” shall mean a physical or mental
disability or infirmity that prevents the performance of such Grantee’s duties
as a member of the Company’s Board of Directors lasting (or likely to last,
based on competent medical evidence presented to the Board) for a continuous
period of six months or longer. The Board’s reasoned and good faith judgment of
Permanent Disability shall be final, binding and conclusive on all parties
hereto and shall be based on such competent medical evidence as shall be
presented to it by the Grantee or by any physician or group of physicians or
other competent medical expert employed by the Grantee or the Company to advise
the Board.
8. Nonassignability. The RSUs may not be sold, assigned, transferred (other than
by will or the laws of descent and distribution, or to a living trust with
respect to which the Participant is treated as the owner under Sections 671
through 677 of the Code), pledged, hypothecated, or otherwise encumbered or
disposed of until the restrictions on such RSUs, as set forth in the Notice and
Agreement, have lapsed or been removed.

Page 3 of 5



--------------------------------------------------------------------------------



 



9. Participant Representations. The Participant hereby represents to the Company
that the Participant has read and fully understands the provisions of the
Notice, this Agreement and the Plan and the Participant’s decision to
participate in the Plan is completely voluntary. Further, the Participant
acknowledges that the Participant is relying solely on his or her own advisors
with respect to the tax consequences of this Restricted Stock Unit Award.
10. Regulatory Restrictions on the RSUs. Notwithstanding any other provision of
the Plan, the obligation of the Company to issue Common Stock in connection with
this Award under the Plan shall be subject to all applicable laws, rules and
regulations and such approval by any regulatory body as may be required. The
Company reserves the right to restrict, in whole or in part, the delivery of
Common Stock pursuant to this Agreement prior to the satisfaction of all legal
requirements relating to the issuance of such shares, to their registration,
qualification or listing or to an exemption from registration, qualification or
listing.
11. Miscellaneous.

  11.1   Notices. All notices, requests, deliveries, payments, demands and other
communications which are required or permitted to be given under this Agreement
shall be in writing and shall be either delivered personally or sent by
registered or certified mail, or by private courier, return receipt requested,
postage prepaid to the parties at their respective addresses set forth herein,
or to such other address as either shall have specified by notice in writing to
the other. Notice shall be deemed duly given hereunder when delivered or mailed
as provided herein.     11.2   Waiver. The waiver by any party hereto of a
breach of any provision of the Notice or this Agreement shall not operate or be
construed as a waiver of any other or subsequent breach.     11.3   Entire
Agreement. This Agreement, the Notice and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof.    
11.4   Binding Effect; Successors. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and to the extent not prohibited herein,
their respective heirs, successors, assigns and representatives. Nothing in this
Agreement, express or implied, is intended to confer on any person other than
the parties hereto and as provided above, their respective heirs, successors,
assigns and representatives any rights, remedies, obligations or liabilities.  
  11.5   Governing Law. The Notice and this Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania.    
11.6   Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the

Page 4 of 5



--------------------------------------------------------------------------------



 



      meaning or interpretation of any of the terms or provisions of this
Agreement.     11.7   Conflicts; Amendment. The provisions of the Plan are
incorporated in this Agreement in their entirety. In the event of any conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan shall control. The Agreement may be amended at any time by written
agreement of the parties hereto.     11.8   No Right to Continued Service.
Nothing in the Notice or this Agreement shall confer upon the Participant any
right to continue in the service of the Company or affect the right of the
Company to terminate the Participant’s service at any time.     11.9   Further
Assurances. The Participant agrees, upon demand of the Company or the Committee,
to do all acts and execute, deliver and perform all additional documents,
instruments and agreements which may be reasonably required by the Company or
the Committee, as the case may be, to implement the provisions and purposes of
the Notice and this Agreement and the Plan.

               IN WITNESS WHEREOF, the Company and the Grantee have executed
this Agreement.

            WESCO INTERNATIONAL, INC.
      By:           Name:           Title:           THE GRANTEE:
      By:           Name:           Address:     

Total Number of Restricted Stock
RSUs Awarded:                                         
Grant Date:                                         

Page 5 of 5